EXHIBIT 10.65

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Amended Agreement”) dated
as May 14, 2008, but effective as of May 15, 2008 (the “Effective Date”), by and
between NationsHealth, Inc., a Delaware corporation (the “Company”), and Tim
Fairbanks (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company wishes to employ the Executive as Chief Operating Officer
on the terms and conditions set forth in this Amended Agreement; and

WHEREAS, the Executive is willing to accept such employment on such terms and
conditions;

WHEREAS, this Amended Agreement supersedes and replaces the Employment Agreement
dated April 15, 2005 between Executive and the Company (“the Original
Agreement”);

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

1. SCOPE OF EMPLOYMENT

(a) The Company hereby agrees to employ the Executive upon the terms and
conditions herein set forth and to perform such executive duties as may be
determined and assigned to him by the Board of Directors of the Company (the
“Board”). The Executive hereby accepts such employment, subject to the terms and
conditions herein set forth. The Executive shall have the title of Chief
Operating Officer (“COO”). While serving as COO, the Executive shall have the
customary duties and powers of such position(s). Executive shall not be employed
by any other organization during the term of this Amended Agreement.

(b) Upon the Effective Date, Executive voluntarily accepts the promotion from
EVP and Chief Financial Officer to COO. Executive understands and agrees that
promotion to COO does not trigger any obligations on behalf of the Company under
the Original Agreement, including without limitation any termination rights
(such as rights to severance) provided for in the Original Agreement.

(c) By executing this Amended Agreement, each party represents to the other that
it is authorized to enter into this Amended Agreement and that it is not under
any legal restriction or other impediment that would prevent it from fully
discharging its responsibilities and obligations under this Amended Agreement.
Without limiting the representation in the preceding sentence, the Executive
acknowledges that the Company contracts with agencies of the federal government
and of certain state governments, and the Executive confirms that, to the best
of his knowledge, his prior conduct and previous employment will not prevent him
from providing the services contemplated by this Amended Agreement or impair the
Company’s ability to enter into such government contracts.

2. TERM

(a) The term of Executive’s employment under this Amended Agreement shall be
from the Effective Date until May 12, 2011. The term shall automatically renew
thereafter for successive one-year periods beginning on each May 12 unless
(i) the Company provides written notice of non-renewal to the Executive at least
twelve (12) months before the next renewal date, or (ii) the Executive provides
written notice of non-renewal to the Company at least ninety (90) days before
the next renewal date.

(b) The Amended Agreement may be terminated before the end of the current term
as follows:



  (i)   By the Company for Cause (as hereinafter defined);



  (ii)   By the Company without Cause. For purposes hereof, Executive shall be
deemed terminated by the Company without Cause if he terminates employment for
Good Reason (as hereinafter defined);



  (iii)   In the event of the Company’s dissolution or liquidation;



  (iv)   By the Executive for any reason;



  (v)   In the event of the death of the Executive; or



  (vi)   In the event of the disability of Executive (as hereinafter defined).

(c) For purposes hereof, “Cause” shall mean, and shall be limited to, any of the
following that is reasonably determined by the Board to be substantially
detrimental to the business or reputation of the Company, and that occurs or
comes to light after the Effective Date: (i) the Executive’s willful commission
of acts of dishonesty in connection with his position; (ii) the Executive’s
willful failure or refusal to perform the essential duties of his position or to
adhere to any written Company policy approved by the Board of Directors;
(iii) the Executive’s conviction of, or plea of guilty or nolo contendere to,
(x) a felony, or (y) a misdemeanor involving fraud, dishonesty, embezzlement, or
theft; or (iv) the Executive’s breach of the representation in Section 1(c) or
of any of the restrictive covenants contained in Sections 7 and 8 of the Amended
Agreement. The Company shall provide the Executive with written notice
describing any event or condition that gives the Company Cause for termination.
If the Executive cures the same within thirty (30) days after receiving such
notice, there shall be no termination for Cause.

(d) For purposes hereof, the term “Good Reason” shall mean any one or more of
the following events unless Executive specifically agrees in writing that such
event shall not be Good Reason:

(i) the assignment to Executive by the Board of Directors or other officers or
representatives of the Company of duties materially inconsistent with the duties
associated with the position described in Section 1(a);

(ii) a material change in the nature or scope of Executive’s authority from
those applicable to him as COO;

(iii) material acts or conduct on the part of the Company or its officers and
representatives which have as their purpose forcing the resignation of Executive
or preventing him from performing his duties and responsibilities pursuant to
this Amended Agreement;

(iv) a material breach by the Company of any material provision of this Amended
Agreement (including, but not limited to, failure of the Company to pay any
amount, or to provide any benefit, pursuant to the provision of Sections 3 and 4
hereof);

(v) the Executive’s involuntary termination without Cause or voluntary
termination for any reason on or after a Change in Control.

The Executive shall provide the Company with written notice describing any event
or condition that gives the Executive Good Reason for termination. If the
Company cures the same within thirty (30) days after receiving such notice,
there shall be no termination for Good Reason.

(e) For purposes hereof, the term “disability” shall mean the inability of the
Executive, due to illness, accident, or any other physical or mental incapacity,
to perform his duties in a normal manner for (i) a period of four
(4) consecutive months or (ii) six (6) months (with each month being composed of
31 consecutive days) during any twelve (12) consecutive month period. The
disability of the Executive shall be determined by a medical doctor approved by
the Company. The Executive shall submit to a reasonable number of examinations
by the medical doctor making the determination of disability, and the Executive
hereby authorizes the disclosure and release to the medical doctor of all
supporting medical records.

(f) In the event of a termination of the Amended Agreement for a reason other
than death or disability, the Executive agrees to cooperate with the Company in
order to ensure an orderly transfer of the Executive’s duties and
responsibilities.

3. COMPENSATION

(a) Annual Salary. The Company agrees to pay the Executive, and the Executive
agrees to accept, in payment for services to be rendered by the Executive
hereunder, a minimum base salary of $360,000 per annum (the “Annual Salary”).
The Annual Salary shall be payable in equal periodic installments, not less
frequently than monthly, less such sums as may be required to be deducted or
withheld under the provisions of federal, state or local law. The Company agrees
to review the Annual Salary on or around January 1st of each calendar year (or
such other time as the Company and Executive mutually agree), for adjustment
based on the Executive’s performance; provided, however, that no such adjustment
shall be effective to reduce the Annual Salary below $360,000 per annum. For all
purposes under this Amended Agreement, the term “Annual Salary” shall refer to
the Executive’s base salary as in effect from time to time.

(b) Annual Bonus. In addition to Executive’s salary, the Executive shall be
eligible to receive an annual bonus if performance goals established by the
Company are satisfied. If the Company has established an annual incentive
compensation plan for its senior management, the Executive’s annual bonus
opportunity may be provided under the terms of the annual incentive compensation
plan. Any bonus program in which the Executive participates may be established
and administered on behalf of the Company by the independent directors who are
members of the compensation committee of the Board (the “Compensation
Committee”).

(c) Equity Compensation Plan. Executive shall be considered for any type of
equity compensation plan as determined by the Compensation Committee.

4. FRINGE BENEFITS, REIMBURSEMENT OF EXPENSES, ETC.

(a) The Executive shall be entitled to paid vacation, holidays, and sick leave
benefits in accordance with the Company’s policies for executive employees.

(b) The Executive and/or his family shall be entitled to medical, life and
disability insurance from the Company in accordance with the Company’s policies
for employees. Such coverage shall be paid for by the Company. If this Amended
Agreement is terminated before the end of its current term (x) by the Executive
for Good Reason or disability or (y) by the Company without Cause, the Company
and any of its successors and assigns shall provide to Executive similar medical
coverage to that described above, at the expense of the Company, during the
period that the Executive or his beneficiaries are eligible to receive coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

(c) The Company agrees to pay up to $10,000 per year toward premiums or to
reimburse Executive for premiums for life or disability insurance, as directed
by the Executive.

(d) Except as provided in Section 16, the Company agrees to pay, or promptly
reimburse the Executive for, any reasonable and necessary expense incurred by
the Executive in performing his duties for the Company during the term of this
Amended Agreement; provided, however, that the Executive furnishes appropriate
documentation for such expenses in accordance with the Company’s practices and
procedures.

(e) Executive shall be entitled to participate in such retirement plans, both
defined contribution and defined benefit, qualified and non-qualified, as are
then currently available to the Company’s executive employees at the same
location.

5. TERMINATION BENEFITS

In addition to the benefits described under the Amended Agreement that survive
the termination of the Amended Agreement, the following benefits will be paid on
account of the termination of the Amended Agreement for the following reasons:

(a) Upon termination of this Amended Agreement by the Company for Cause pursuant
to Section 2(b)(i), or by the Executive for other than Good Reason or upon the
Executive’s death, or by either party through non-renewal at the end of the
current term, the Company shall pay to Executive or his beneficiaries, as the
case may be, immediately after the date of termination an amount equal to the
sum of Executive’s accrued base salary and any bonus amount earned but not yet
paid;

(b) Upon termination of this Amended Agreement before the end of the current
term (x) by the Company without Cause or (y) by the Executive for Good Reason or
disability, and subject to the requirements of Section 6 herein, Executive shall
be entitled to his accrued base salary and any bonus amount earned but not yet
paid, as provided in Section 5(a), and to the following benefits:

(i) the Company shall pay to Executive, immediately after the date of
termination an amount which is equal to the Executive’s Annual Salary for
twenty-four (24) months;

(ii) the Company shall provide to Executive medical coverage as described in
Section 4(b), above, at the expense of the Company, during the period that the
Executive or his beneficiaries are eligible to receive coverage under COBRA; and

(iii) the Company shall fully vest any stock options or restricted stock
previously granted to the Executive.

(c) For purposes of this Amended Agreement, a “Change in Control” means any of
the following events:

(i) any person or group (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than
RGGPLS, a subsidiary of the Company or any employee benefit plan (or any related
trust) of the Company or a subsidiary of the Company, becomes, after August 30,
2004, the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 35% or more of the Common Stock;

(ii) individuals who constitute the Board as of August 30, 2004 (the “Incumbent
Board”), cease for any reason to constitute a majority of the members of the
Board (except that any individual who becomes a director after August 30, 2004,
whose election by the Company’s stockholders was approved by a majority of the
members of the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board); or

(iii) approval by the stockholders of the Company of either of the following:



  (1)   a merger, reorganization, consolidation, business combination or similar
transaction (any of the foregoing, a “Merger”) as a result of which the persons
who were the respective beneficial owners of the outstanding Common Stock
immediately before such Merger are not expected to beneficially own, immediately
after such Merger, directly or indirectly, more than 50% of the common stock and
the combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Merger in substantially the same
proportions as immediately before such Merger, or



  (2)   a plan of liquidation of the Company or a plan or agreement for the sale
or other disposition of all or substantially all of the assets of the Company.

(iv) Notwithstanding the foregoing, there shall not be a Change in Control if,
in advance of such event, Executive agrees in writing that such event shall not
constitute a Change in Control.

(d) If prior to May 12, 2010 there is a Change of Control, and following the
Change of Control, the Executive and the Company or the surviving entity, as the
case may be, cannot agree on employment terms within three months of the Change
of Control such that the Executive remains in the employ of the Company or the
surviving entity, then the Executive shall be entitled, in addition to any other
termination benefits conferred upon Executive following a Change of Control
pursuant to Section 5(b), and subject to the requirements of Section 6 herein,
to an additional lump sum payment of $500,000.00 (the “Supplements Change of
Control Payment”).

(e) (e) Notwithstanding anything contained herein to the contrary, in the event
it is determined that the benefits provided to the Executive under Section 5,
(the “Payment”) would exceed the limit for deductible payments under Code
section 280G, the Executive shall be entitled to receive an additional payment
(“Gross-up Payment”) that is an amount to reimburse the Executive for the
difference between (i) and (ii) where: (i) is the amount equal to the excise tax
imposed by Code section 4999 and any interest or penalties with respect thereto
(such excise tax, together with any interest penalties, collectively “Excise
Tax”) on the Payment, including the Supplemental Change of Control Payment, and
(ii) is an amount equal to the Excise Tax on the Payment, excluding the
Supplemental Change of Control Payment. The Gross-Up Payment shall be made no
later than the end of taxable year following the year in which Executive remits
the Excise Tax.

(f) The Company’s obligations under this Section 5 shall survive termination of
this Amended Agreement.

6. SAVINGS PROVISION. If any provision of the Amended Agreement would cause
Executive to incur any additional tax or interest under Section 409A or any
regulations or Treasury guidance promulgated thereunder, the Company shall,
after consulting with and receiving Executive’s approval (which shall not be
unreasonably withheld) reform such provision; provided that the Company agrees
to maintain, to the maximum extent practicable, the original intent and economic
benefit to Executive of the applicable provision without violating the
provisions of Section 409A.

7. NONDISCLOSURE OBLIGATION

(a) General Obligation. The Executive acknowledges that while employed by the
Company, the Executive will occupy a position of trust and confidence. The
Executive shall not disclose to others or use, whether directly or indirectly,
any Confidential Information (as defined below) regarding the Company or any of
its subsidiaries or affiliates; provided, however that this Section 7(a) shall
not apply to any disclosure (x) required to perform the Executive’s duties
hereunder; (y) required by applicable law; or (z) of information that shall have
become public other than by the Executive’s unauthorized disclosure.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their clients and customers, that is not
disclosed by the Company or any of its subsidiaries or affiliates in the
ordinary course of business and that was learned by the Executive in the course
of employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. The Executive acknowledges that such Confidential Information is
specialized, unique in nature, and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. The Executive agrees to
deliver or return to the Company, at the Company’s request at any time or upon
termination or expiration of the Executive’s employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by the
Executive in the course of the Executive’s employment by the Company and its
subsidiaries or affiliates. As used in this Amended Agreement, “subsidiaries”
and “affiliates” shall mean any company controlled by, controlling, or under
common control with the Company.

(b) Compulsory Disclosures. If the Executive is requested or (in the opinion of
his counsel) required by law or judicial order to disclose any Confidential
Information, the Executive shall provide the Company with prompt notice of any
such request or requirement so that the Company may seek an appropriate
protective order or waiver of the Executive’s compliance with the provisions of
this Section 7.

(c) Confidential Information of Third Parties. The Executive agrees that he will
not, during the term of this Amended Agreement, improperly use or disclose to
the Company any proprietary information or trade secrets of any former or
current employer or other person or entity with which he has an agreement or
duty to keep in confidence information acquired by him in confidence, and that
he will not bring onto the premises of the Company any unpublished document or
proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person, or entity.

(d) The Executive’s obligations under this Section 7 shall survive termination
of this Amended Agreement.

8. NON-COMPETITION AND NON-SOLICITATION

(a) Non-Competition. The Executive acknowledges and recognizes his possession of
Confidential Information and acknowledges the highly competitive nature of the
business of the Company and its affiliates and subsidiaries and accordingly
agrees that, in consideration of the premises contained herein, he will not,
during the term of this Amended Agreement, as from time to time extended, and
for one year after the date of termination of this Amended Agreement, regardless
of the reason for his termination, engage or invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, lend his name to, lend his credit to,
or render services or advice to any business that competes with the business
then being conducted by the Company or any of its affiliates or subsidiaries, or
that had been conducted by the Company or any of its affiliates or subsidiaries
during the prior 12 months; provided, however, that the Executive may purchase
or otherwise acquire up to three percent of any class of securities of any
enterprise if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended. The Executive agrees that, in consideration of the
premises contained herein, he will not, during the term of this Amended
Agreement, as from time to time extended, and for one year after the date of
termination of this Amended Agreement, regardless of the reason for his
termination, either individually or as an officer, director, stockholder,
member, partner, agent, consultant or principal of another business firm,
directly or indirectly, solicit any business of the type being carried on by the
Company or any of its affiliates or subsidiaries during the term of this Amended
Agreement (or any business of a similar type) from any person or entity that was
a customer of the Company or its affiliates or subsidiaries during the term of
this Amended Agreement.

(b) Non-Solicitation. The Executive recognizes that he will possess confidential
information about other employees of the Company and its subsidiaries or
affiliates relating to their education, experience, skills, abilities,
compensation, and benefits, and inter-personal relationships with suppliers to
and customers of the Company and its subsidiaries or affiliates. The Executive
recognizes that the information he will possess about these other employees is
not generally known, is of substantial value to the Company and its subsidiaries
or affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Executive because of Executive’s
business position with the Company. Executive agrees that during the term of
this Amended Agreement and for one year after the date of termination of this
Amended Agreement, regardless of the reason for his termination, Executive will
not, directly or indirectly, solicit or recruit any employee of the Company or
any of its subsidiaries or affiliates for the purpose of being employed by
Executive or by any business, individual, partnership, firm, corporation or
other entity on whose behalf Executive is acting as an agent, representative, or
employee and that Executive will not convey any such confidential information or
trade secrets about other employees of the Company or any of its subsidiaries or
affiliates to any other person except within the scope of Executive’s duties
hereunder.

(c) The Executive’s obligations under this Section 8 shall survive termination
of this Amended Agreement.

9. ENFORCEMENT AND REMEDIES

(a) Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Amended Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, although the Executive and the Company
consider the restrictions contained in this Amended Agreement to be reasonable
for the purpose of preserving the Company’s goodwill and proprietary rights, if
any particular provision of this Amended Agreement shall be adjudicated to be
invalid or unenforceable, such provision shall be deemed amended to delete the
portion thus adjudicated to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made. It is expressly understood and
agreed that although the Company and the Executive consider the restrictions
contained in Section 8 to be reasonable, if a final determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Amended Agreement is unenforceable against the
Executive, the provisions of this Amended Agreement shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.

(b) Remedies; Survival. The parties acknowledge that the Company’s damages at
law would be an inadequate remedy for the breach by the Executive of any
provision of Section 7 or 7, and agree in the event of such breach that the
Company may obtain temporary and permanent injunctive relief restraining the
Executive from such breach, and, to the extent permissible under the applicable
statutes and rules of procedure, a temporary injunction may be granted
immediately upon the commencement of any such suit. Nothing contained herein
shall be construed as prohibiting the Company from pursuing any other remedies
available at law or equity for such breach or threatened breach of Section 7 or
8, or for any breach or threatened breach of any other provision of this Amended
Agreement. The obligations contained in Sections 7 and 8 shall survive the
termination or expiration of the Executive’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Amended Agreement.

(c) Arbitration. The parties agree that any claim, controversy, or dispute
between Executive and the Company (including without limitation Company’s
affiliates, officers, employees, representatives, or agents) arising out of or
relating to this Amended Agreement, other than a dispute concerning the breach
or threatened breach of Section 7 or 8 of this Amended Agreement, shall be
submitted to and settled by arbitration before a single arbitrator in a forum of
the American Arbitration Association (“AAA”) located in Broward County in the
State of Florida and conducted in accordance with the National Rules for the
Resolution of Employment Disputes. In such arbitration: (a) the arbitrator shall
agree to treat as confidential evidence and other information presented by the
parties to the same extent as Confidential Information under this Amended
Agreement must be held confidential by the Executive, (b) the arbitrator shall
have no authority to amend or modify any of the terms of this Amended Agreement,
and (c) the arbitrator shall have ten business days from the closing statements
or submission of post-hearing briefs by the parties to render their decision.
All AAA-imposed costs of said arbitration, including the arbitrator’s fees, if
any, shall be borne by Company. All legal fees incurred by the parties in
connection with such arbitration shall be borne by the party who incurs them,
unless applicable statutory authority provides for the award of attorneys’ fees
to the prevailing party and the arbitrator’s decision and award provides for the
award of such fees. Any arbitration award shall be final and binding upon the
parties, and any court having jurisdiction may enter a judgment on the award.
The foregoing requirement to arbitrate claims, controversies, and disputes
applies to all claims or demands by Executive, including without limitation any
rights or claims the Executive may have under the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1991, the Equal Pay Act, the Family and Medical Leave
Act, or any other federal, state or local laws or regulations pertaining to
Executive’s employment or the termination of Executive’s employment.

10. WITHHOLDING

The Company shall withhold such amounts from any compensation or other benefits
payable to the Employee under this Amended Agreement on account of payroll and
other taxes as may be required by applicable law or regulation of any
governmental authority.

11. ENTIRE AGREEMENT

This Amended Agreement contains the entire understanding between the parties
hereto and supersedes all other oral and written agreements or understandings
between them. All previous oral or written agreements between the parties hereto
shall be deemed to have been completely fulfilled by both parties and shall be
superseded by this Amended Agreement. No modification or addition hereto or
waiver or cancellation of any provision shall be valid except by a writing
signed by the party to be charged therewith.

12. SUCCESSORS AND ASSIGNS

This Amended Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their heirs, successors, assigns and personal
representatives. As used herein, the successors of the Company shall include,
but not be limited to, any successor by way of merger, consolidation, sale of
all or substantially all of its assets, or similar reorganization. In no event
may Executive assign any duties or obligations under this Amended Agreement. It
is expressly agreed for purposes of this Amended Agreement that the spouse and
children of Executive shall be third-party beneficiaries of Executive under this
Amended Agreement and shall be entitled to enforce the rights of Executive
hereunder in the event of Executive’s death or disability.

13. CONTROLLING LAW

The validity and construction of this Amended Agreement or of any of its
provisions shall be determined under the laws of Florida, without giving effect
to any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than Florida. The invalidity
or unenforceability of any provision of this Amended Agreement shall not affect
or limit the validity and enforceability of the other provisions hereof.

14. COUNTERPARTS

This Amended Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

15. HEADINGS

The headings herein are inserted only as a matter of convenience and reference,
and in no way define, limit or describe the scope of this Amended Agreement or
the intent of any provisions thereof.

16. INDEMNIFICATION

The Company shall indemnify and hold Executive harmless from and against all
claims, investigations, actions, awards, and judgments, including costs and
attorneys’ fees, incurred by Executive in connection with acts or decisions made
by Executive in good faith in his capacity as an executive of the Company, so
long as Executive reasonably believed that the acts or decisions were in the
best interests of the Company and (with respect to any criminal action) the
Executive had no reason to believe the Executive’s conduct was unlawful. The
Company further agrees to pay the reasonable expenses of private counsel or
investigators incurred in representing the Executive in any audit, inquiry,
regulatory review, or similar action or proceeding covered by this
indemnification. The Company shall not settle any claim or action or pay any
award or judgment against Executive without Executive’s prior written consent,
which shall not be unreasonably withheld. The Company may obtain coverage for
Executive under an insurance policy covering the directors and officers of the
Company against claims set forth herein if such coverage is possible at a
reasonable cost, provided, however, it is understood and agreed that the
Company’s obligation to indemnify Executive as set forth in this Section 16
shall not be affected by the Company’s ability or inability to obtain insurance
coverage.

IN WITNESS WHEREOF, the parties have duly executed this Amended Agreement as of
the date and year first above written.

          WITNESS:   NATIONSHEALTH, INC.
 
  By:   /s/ Glenn M. Parker
 
       
 
      Glenn M. Parker, M.D.
Chief Executive Officer
WITNESS:
 
 

 
  By:   /s/ Tim Fairbanks
 
       
 
      Name: Tim Fairbanks

